Plaintiff was injured in the accident in which the wagon of Vito Cali was run into by the milk truck driven by Jimmie Newman, and she sued for personal injuries in the sum of $15,000, medical expenses and clothes damaged in the sum of $125. As we disposed of the question of liability of the defendants in the suit of Vito Cali, it only remains for us to fix the quantum of damages in this case as to the defendant, Newman.
Frances Cali received some cuts and scratches on her face, arms and hands which were rather superficial. She did not receive medical attention, but saw a doctor about five days after the accident who put some dressing on her left ear. Plaintiff claims that her ear has given her trouble since the accident; that it has a ringing in it and feels like it is stopped up. The doctor testified that the blow or rupture to the car drum should heal up in two or three months. There are some small scars remaining on the young lady's face, hands and arms, but these are so small and dim that the doctor had to get close to her to see them. Her clothes and shoes were damaged for which she claims $25, which amount she has proved. The trial judge gave her $1,000 for personal injuries, pain and suffering and disfigurement. We think this item should be reduced to $500. She has not proved any medical expenses.
For the reasons above assigned, and for the reasons assigned in the case of Cali v. Cloverland Dairy Products Company, Inc., et al., La. App., 21 So.2d 166, it is ordered that as to the defendants, Cloverland Dairy Products Company, Inc., and the New Amsterdam Casualty Company, the judgment herein appealed from is avoided and set aside, and it is now ordered that this case be remanded to the district court to be proceeded with according to law and the views expressed in the case of Vito Cali; that as to the other defendant, Jimmie Newman, the judgment is amended by reducing the amount awarded plaintiff herein from the sum of $1,025 to the sum of $525, and as thus amended, the judgment is affirmed.